      Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
GATEGUARD, INC.,                                              :
                                                              :
                                           Plaintiff,         :   Docket No. 1:120-CV-01609 (AJN)
                                                              :
         - against -                                          :
                                                              :   DEFENDANTS’ RESPONSES TO
                                                              :   PLAINTIFF’S FIRST SET OF
GOLDMONT REALTY CORP.,                                        :   INTERROGATORIES TO
LEON GOLDENBERG, ABI GOLDENBERG,                              :   DEFENDANT ABI GOLDENBERG
                                                              :
                                         Defendants.          :
--------------------------------------------------------------X

        Defendant Abi Goldenberg (“Abi” or “Defendant”), by his attorneys, Koss & Schonfeld,

LLP, submits the following in response to GateGuard, Inc. (“GateGuard”)’s Interrogatories to

Defendant Abi Goldenberg, Set, One, as follows:

                                        GENERAL OBJECTIONS

        1.       The Defendant objects to the Instructions and Definitions to these Interrogatories

on the grounds that they are oppressive and attempt to impose obligations on Defendant beyond

those imposed or authorized by the Federal Rules of Civil Procedure and the Local Rules.

        2.       Defendant objects to these Interrogatories to the extent they seek the disclosure of

information protected by the attorney-client privilege, the work-product doctrine, and/or any other

applicable privilege or immunity.

        3.       Defendant objects to these Interrogatories on the grounds that they are overly broad

and unduly burdensome, vague and ambiguous, not reasonable limited in scope, or manner, and

seek information that is neither relevant to the claims or defenses of any party to this action nor

reasonably calculated to lead to the discovery of admissible evidence.




                                                        1
     Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 2 of 6




       4.      Defendant objects to these Interrogatories on the grounds that they are not

reasonably limited in time.

       5.      These General Objections are incorporated into each of the following specific

answers to these Interrogatories, shall be deemed continuing as to each Interrogatory, and are not

waived, or in any way limited, by the following objections and answers.

       6.      Defendant reserves the right to amend these responses in accordance with Federal

Rules of Civil Procedure.

                                     INTERROGATORIES

       1.      Identify each electronic communication medium You have used to send or receive

information at any time from January 1, 2017 to present, including but not limited to: (a) phone,

(b) email, (c) social media (e.g., Facebook, Twitter, Instagram, LinkedIn, Reddit, YouTube, etc.),

(d) messaging services (e.g., SMS/text message, iMessage, WhatsApp, Facebook Messenger,

Skype, Telegram, Signal, etc.), (e) journal/blog services (e.g., WordPress, BlogSpot, Tumblr, etc.),

and (f) online forums/boards.

       Response: The Defendant objects to this Interrogatory as vague, ambiguous, overbroad

and unduly burdensome. Specifically, this request is vague, ambiguous and overbroad in seeking

identification of “each electronic communication medium” used from “January 1, 2017 to present”

as it is overbroad and unduly burdensome and could require laborious, time-consuming analysis,

search and description of incidental, secondary, and perhaps irrelevant and trivial details. Without

waiving the above objections, Defendants respond: Email, telephone and WhatsApp. Defendant

herein reserves the right to amend and/or supplement its response to this item should additional

information become available.




                                                 2
     Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 3 of 6




       2.      For each electronic communication medium You identify in response to

Interrogatory No. 1 (above), identify each account (e.g., phone number, email address, account

name/identifier, etc.) You have used to send or receive information at any time from January 1,

2017 to present.

       Response: The Defendant objects to this Interrogatory as vague, ambiguous, overbroad

and unduly burdensome. Specifically, this request is vague, ambiguous and overbroad in seeking

identification of “each electronic communication medium” used from “January 1, 2017 to present”

as it is overbroad and unduly burdensome and could require laborious, time-consuming analysis,

search and description of incidental, secondary, and perhaps irrelevant and trivial details. Without

waiving       the      above       objections,       Defendant       responds:      347-554-0880;

AGoldenberg@goldmontrealty.com. Defendant herein reserves the right to amend and/or

supplement its response to this item should additional information become available.

       3.      Identify each Person with whom You communicated concerning GateGuard.

       Response: The Defendant objects to this Interrogatory as vague, ambiguous, overbroad

and unduly burdensome. Without waiving the above objections, Defendant responds that he

communicated with Leon Goldenberg, Samuel Taub, Rabbi Howard Jachter, attorney Jacob

Rubinstein, attorney Ariel Reinitz, Ari Goldberg, Levi Herman, Joseph Soleimani and Daniel

Alessandrino concerning GateGuard.

       4.      Identify each Person with whom You communicated concerning Ari Teman.

       Response: The Defendant objects to this Interrogatory as vague, ambiguous, overbroad

and unduly burdensome. Without waiving the above objections, Defendant communicated with

Leon Goldenberg, Samuel Taub, Rabbi Howard Jachter, attorney Jacob Rubinstein, attorney Ariel

Reinitz, Ari Goldberg, Joseph Soleimani and Daniel Alessandrino concerning Teman.


                                                 3
      Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 4 of 6




       5.      Identify all entities in which You held an interest (including as an owner, member,

shareholder, partner, beneficiary, and licensee) at any time from January 1, 2017 to present.

       Response: The Defendant objects to this Interrogatory as vague, ambiguous, overbroad

and unduly burdensome. Specifically, this request is vague, ambiguous and overbroad in seeking

identification of “all entities in which You held an interest…at any time from January 1, 2017 to

present” as it is overbroad and unduly burdensome and could require laborious, time-consuming

analysis, search and description of incidental, secondary, and perhaps irrelevant and trivial details.

Defendant further objects to this Interrogatory as it seeks information and materials beyond the

scope of discovery that are not reasonably calculated to lead to the production of discoverable

information. Defendant herein reserves the right to amend and/or supplement its response to this

item should additional information become available.

     THE DEFENDANT HEREIN RESERVES THE RIGHT TO AMEND AND/OR
SUPPLEMENT ITS RESPONSES SHOULD ADDITIONAL MATERIAL BECOME
AVAILABLE.

Dated: New York, New York
       April 21, 2021




                                                      Koss & Schonfeld, LLP
                                                      90 John Street, Suite 503
                                                      New York, NY 10038
                                                      Direct Dial: (212) 796-8916
                                                      Attorneys for Defendants
                                                      GOLDMONT REALTY CORP.,
                                                      LEON GOLDENBERG, ABI
                                                      GOLDENBERG

TO:

       Ariel Reinitz
       FisherBroyles, LLP
                                                  4
Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 5 of 6




 445 Park Avenue, Ninth Floor
 New York, NY 10022
 ariel.reinitz@fisherbroyles.com




                                   5
Case 1:20-cv-01609-AJN-GWG Document 50-6 Filed 06/03/21 Page 6 of 6
